Citation Nr: 1741574	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  Following the Veteran's timely appeal of that denial, this matter is now before the Board for appellate consideration.  


FINDING OF FACT

The degenerative disc disease of the Veteran's lumbar spine did not have its onset during active military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include degenerative disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information as to his claim for service connection for his a lower back disability in a letter dated March 2011. He has not alleged any notice deficiency during the processing and adjudication of this claim.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded VA examinations in July 2011 and August 2013.  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in August 2013.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)(2016). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Secondary service connection requires that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2016). 
Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Upon entry into service in January 1968, the Veteran's in-service medical history report noted a recurrent back pain.  In his June 2012 Statement in Support of Claim, he asserted that in service he sustained a back injury when he jumped off a helicopter that was hovering approximately 4 to 5 feet from the ground.  His service treatment records (STRs) dated July 1966 showed a notation of back pain that he sustained 'in the field.'  Upon separation from service, an STR dated in December 1969 did not report any problems relating to the Veteran's back.  

While the Veteran's service medical history dated January 1968 reported recurrent back pain prior to entry into service, the Board does not consider it a notation of a preexisting condition prior to military service.  38 C.F.R. § 3.304(b)(1).  Thus, the Board finds that the Veteran was sound upon entry.  

In his March 2011 statement, the Veteran contends that the problem in his lower back manifested approximately 12 to 15 years prior.  In a December 2010 VA treatment record, the Veteran was diagnosed with degenerative disc disease in the L5-S1 region with mild facet arthropathy.  As a result, the Veteran underwent physical therapy including the use of an electrical moist heat to address the lumbar area for weakness and stiffness. 

At a July 2011 VA examination, the examiner confirmed the diagnosis of a degenerative disc disease.  The Veteran reported sharp moderate pain in his lumbar spine.  The examiner noted objective evidence of pain on active range of motion.  After reviewing the Veteran's March 2011 MRI, the examiner opined that the Veteran's current lower back condition is less likely than not caused by his military service or is a related to his back condition during service.  The examiner found a lack of evidence of any cause of continuing back pain.  

The Veteran was afforded another VA examination in August 2013.  While that examiner also confirmed the Veteran's back disorder, he also concluded that the Veteran's degenerative disc disease and stenosis is less likely than not incurred in, or caused by, an in-service injury, event, or illness.  Upon examination, the Veteran demonstrated less movement than normal, with pain on movement.  His forward flexion was 75 degrees, his extension was 20 degrees, and both his lateral flexion was 30 degrees.  Furthermore, contrary to the Veteran's contention that his back condition has affected his legs, the examiner found no objective evidence that his back condition imposed a functional impairment of his extremities.  
The August 2013 examiner opined that the degenerative disc disease and stenosis of the Veteran's cervical and thoracolumbar spine was most likely due to the effects of aging and less likely due to the Veteran's previous complaint of low back pain in service in 1968.  The examiner acknowledged that, while there was a report of back pain prior to military service, the Veteran did not report the same during his separation examination in December 1969.  The examiner also added that there was no aggravation of any possible pre-existing undiagnosed or treated back condition.  He went on to explain that spondylosis or degenerative arthritis affecting the spine is the most common cause of lumbar spinal stenosis and typically affects individuals over the age of 60 years.  Progressive disc degeneration can lead to disc protrusion and/or loss of disc height with attendant loading of the posterior elements of the spine, including facet joints.  

The probative medical evidence of record does not support a conclusion of a nexus between the Veteran's back disability and his service.  While there was one recorded entry of back pain, the Veteran received treatment and later treatment records did not support a claim of continuous back pain.  The Board can reasonably infer that whatever back pain the Veteran had experienced in July 1968 had resolved during service, before his separation.  His separation examination in December 1969 showed no indication that he still suffered from that back injury.  The Veteran also marked that he no longer had recurrent back pain.  The absence of findings of an abnormal back pathology in service, coupled with the absence of any documented complaint of back problems more than three decades after service weighs against finding a chronic low back disorder in service.  In addition, the Board observes that the Veteran had not presented any non-medical evidence, such as buddy statements, corroborating his history of low back problems since service separation, and he has not provided any favorable medical opinion linking his claimed disorder to service to weigh in this appeal.  

While service connection may be granted for diseases such as arthritis under 38 C.F.R. §3.309(a), the disease must have manifested within one year after separation from service.  In this case, there is no evidence that indicate complaints of back pain within that year following separation from service.  Thus, service connection for a low back disability, to include degenerative joint disease of the lumbar spine, is not warranted.  

In reaching this decision, the Board acknowledges that, while the Veteran is competent to report injury and symptoms, he is not competent to link his current low back disorder to service, as he lacks the requisite medical expertise.  While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board assigns them no weight.

Moreover, as noted in the Introduction to this decision, the Board acknowledges the Veteran's receipt of the Combat Infantryman Badge.  Although the Board has thus accepted as true (due to his combat service) the Veteran's reports of an in-service low back injury, the post-service medical evidence, to include in particular the August 2013 VA examiner's competent negative nexus opinion rebuts the presumption of service connection.  38 U.S.C.A. § 1154.  Accordingly, and based on the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, to include degenerative disc disease of his lumbar spine.


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


